     Case 1:19-cv-01081-AWI-EPG Document 35 Filed 06/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
         COMMERCIAL CREDIT GROUP INC.,                  CASE NO. 1:19-cv-01081-AWI-EPG
10
                         Plaintiff,                     ORDER SETTING HEARING CONCERNING
11                                                      MOTION FOR ORDER TO SHOW CAUSE
12             v.                                       (ECF No. 32)
13
         AMH LOGISTICS, INC., et al.,
14
                         Defendants.
15

16

17

18            On December 18, 2019, the Court granted the application of Plaintiff Commercial Credit
19   Group Inc. (“Plaintiff”) for a writ of possession. (ECF No. 22). That writ required the Defendants
20   in this action to turn over specified vehicles to the United States Marshal. (Id.). On May 8, 2020,
21   Plaintiff filed a motion for an order to show cause. (ECF No. 32) (the “Motion”). In the Motion,
22   Plaintiff claimed that the Defendants never provided the vehicles to the Marshal. The Motion
23   seeks to hold all Defendants except AMK Transport Inc. in contempt of court and to incarcerate
24   Defendants Karnvir Singh and Maninder Kaur Bains until they turn over the vehicles.1 On
25

26
     1
      Specifically, Plaintiff “requests that in addition to coercively requiring Singh, Bains, AM2,
     AMH and BKSG to make daily payment to [Plaintiff] in an amount to be set by the Court and
27   until the vehicles are turned over, [Plaintiff] requests the court to coercively incarcerate
     Singh and/or Bains if they do not comply with the Court’s contempt order within 10 days
28   after it issues and is served upon them.” (ECF No. 32, at 14-15).
                                                        1
     Case 1:19-cv-01081-AWI-EPG Document 35 Filed 06/17/20 Page 2 of 3

 1   June 10, 2020, District Judge Ishii referred the Motion to the undersigned. (ECF No. 34).

 2           Based on the Court’s review of the Motion and the docket, Defendant AMK Transport

 3   Inc. (“AMK”) remains a party to this action and has not been held in default. However, the Court

 4   could not locate proof of service of the Motion on AMK. (ECF Nos. 32-3—32-10) (proofs of

 5   service on other defendants). Although it appears Plaintiff does not seek a contempt order against

 6   AMK, the Court notes Federal Rule of Civil Procedure 5(a)(1) typically requires each motion “to

 7   be served on every party[.]” See also Local Rule 135(d) (“Unless a party expressly waives

 8   service, copies of all documents submitted to the Court shall be served upon all parties to the

 9   action, except that no service need be made upon parties held in default for failure to

10   appear . . . .”).

11           It is HEREBY ORDERED that:

12           1. The Court sets a telephonic hearing on the Motion for August 7, 2020, at 10:00 am.

13                All parties must appear telephonically at the hearing. To participate telephonically,

14                each party is directed to use the following dial-in number and passcode: dial-in 1-888-

15                251-2909; passcode 1024453.

16           2. No later than 14 days before the hearing, Plaintiff shall attempt personal service of this

17                order on Defendants Karnvir Singh and Maninder Kaur Bains. No later than 10 days

18                before the hearing, Plaintiff shall file proof of such personal service or an explanation

19                of why personal service was impossible.

20           3. No later than 10 days before the hearing, Plaintiff shall file proofs of proper service of
21                the Motion on Defendant AMK Transport Inc. or an explanation for why sanctions

22                including incarceration should issue despite a failure of such service.

23
     IT IS SO ORDERED.
24

25       Dated:      June 16, 2020                               /s/
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28

                                                         2
     Case 1:19-cv-01081-AWI-EPG Document 35 Filed 06/17/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           3
